CONTACT: C.R. Cloutier or Teri S. Stelly TELEPHONE: (337) 237-8343 RELEASE DATE: July 27, 2009 MidSouth Bancorp, Inc. Reports Second Quarter 2009 Earnings Lafayette, La. July 27, 2009MidSouth Bancorp, Inc. (NYSE Amex: MSL) today reported net income available to common shareholders of $446,000 for the second quarter ended June 30, 2009, a decrease of$972,000 from net income of $1,418,000 reported for the second quarter of 2008 and $510,000 below net income available to common shareholders of $956,000 reported for the first quarter of 2009.Diluted earnings per share for the second quarter of 2009 were $0.07 per share, a decrease of 66.7% from the $0.21 per share for the second quarter of 2008 and 50.0% below the $0.14 per share for the first quarter of 2009.Beginning the first quarter of 2009, the Company recorded dividends on its Fixed Rate
